[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR CONTEMPT
Another trial judge entered orders on February 17, 2000 with respect to the motion to modify child support and alimony pendente lite (No. 109). The court has before it a motion for contempt by which both parties seek either a modification or interpretation of those orders. This case, in the regular course of events, would be referred to the trial judge who rendered the February 17, 2000 orders, but he is on vacation. Because there seems to be some sense of urgency, the parties presented substantial evidence and neither party sought to have this matter referred to the original judge, the court enters the following orders on the defendant's motion for contempt.
1. The plaintiff shall pay child support in the amount of $125.00 per week the first to commence February 17, 2000. (The plaintiff shall be credited with any over payments).
2. The plaintiff is responsible for paying the mortgage, taxes and insurance through the month of February, 2000.
3. The plaintiff will continue to pay to the defendant $100.00 per month toward her Utilities.
4. The plaintiff will pay to the defendant alimony in the amount of $225.00 per week commencing the week of February 17, CT Page 4747 2000.
5. The plaintiff shall pay one-half of the $100.00 per week for child care.
6. The plaintiff shall continue to pay for medical insurance for the minor child and may terminate the medical coverage for the defendant; however, in that event the plaintiff will reimburse the defendant for the cost of her medical insurance in the amount of $20.00 per week. The plaintiff and the defendant will each be responsible for 50 percent of unreimbursed medical expenses for the child.
7. Except for those provisions that are modified herein, all other provisions of September 20, 1999 agreement shall remain in full force and effect.
8. The plaintiff shall submit a certified copy of his 1999 state and federal income tax returns to the defendant within ten days of the date of filing said returns. Based upon these returns and/or more accurate financial information with respect to the plaintiffs earnings and tax liability, either party may move for a modification of these orders without demonstrating a change of circumstances.
9. The defendant's request for attorney's fees may be marked off at this time but the defendant may renew this request in the future.
Berdon, J., Judge Trial Referee